In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                              No. 07-13-0052-CR 
                           ________________________
                                       
                           Patrick Davis, Appellant
                                       
                                      v.
                                       
                         The State of Texas, Appellee

                    On Appeal from the 222nd District Court
                             Oldham County, Texas
        Trial Court No. OCR-12B-011, Honorable Roland Saul, Presiding 

                                       
                                March 25, 2013
                                       
                            ON ABATEMENT AND REMAND
                                       
                Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                                       
Appellant Patrick Davis appeals from his conviction of intentionally or knowingly possessing a usable quantity of marijuana in an amount of fifty pounds or less but more than five pounds.  The district clerk has requested an extension of time to file the record, stating that appellant has not submitted a request to prepare the record, nor has he paid or made arrangements to pay for the record.  
Accordingly, we abate this appeal and remand the cause to the 222nd District Court of Oldham County (trial court) for further proceedings.  Upon remand, the trial court shall determine the following:
1.  whether appellant desires to prosecute the appeal; 
    	2.  whether appellant is indigent; and, if so,
3.  whether appellant is entitled to a free record or appointed counsel.

The trial court is also directed to enter such orders necessary to address the aforementioned questions.  So too shall it include its findings on those matters (including the name, address, and phone number of any attorney it may appoint to represent appellant in this appeal) in a supplemental record and cause that record to be filed with this court by April 24, 2013.  Should further time be needed to perform these tasks, then same must be requested before April 24, 2013.  
It is so ordered.
Per Curiam
Do not publish.